Name: 85/513/EEC: Commission Decision of 14 November 1985 repealing Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-11-27

 Avis juridique important|31985D051385/513/EEC: Commission Decision of 14 November 1985 repealing Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat Official Journal L 316 , 27/11/1985 P. 0051 - 0051 Spanish special edition: Chapter 03 Volume 39 P. 0047 Portuguese special edition Chapter 03 Volume 39 P. 0047 *****COMMISSION DECISION of 14 November 1985 repealing Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat (85/513/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 85/322/EEC (2), and in particular Article 8 thereof, Whereas, following the outbreak of classical swine fever which occurred successively in certain areas of the Community, on 10 January 1984 the Council adopted Decision 84/10/EEC concerning protective measures against classical swine fever as regards fresh pigmeat (3); Whereas, since then the development of the disease has required several alterations to the extent of the area in which the measures are applied in intra-Community trade in fresh meat; Whereas, due to the favourable developments of the disease situation the restrictive measures previously applied may be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/10/EEC is hereby repealed. Article 2 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 November 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12., 1972, p. 24. (2) OJ No L 168, 28. 6. 1985, p. 41. (3) OJ No L 11, 14. 1. 1984, p. 33.